Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 7-8 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.


Claim Rejections - 35 USC § 112

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claim 1 recites, in part, “multiplying the first frequency of each time.” This limitation presents an incomplete mathematical formula because it does not disclose a number or variable to multiply by the cited “first frequency of each time.”  An appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2A: Prong One - Claims 1 and 7 recite:
“stores a plurality of time sequence data including items in time order shown by attributes and attribute values;
compute a first frequency of each item, the first frequency indicating a percentage of the number of the time sequence data including a target item among the items to the total number of the plurality of time sequence data;
compute a second frequency at which each of time sequence patterns is present in the plurality of time sequence data, the second frequency of each of time sequence patterns being calculated by multiplying the first frequency of each time included in the corresponding time sequence pattern, the number of which is a predefined sequence number; 
compute an expected value of the number of the time sequence patterns at the second frequency by calculating a summation of return values of a predetermined function for each of the time sequence patterns, wherein the minimum support level is a minimum rate of the item occurred in the plurality of time sequence data which is processable by a computer;
estimate an upper limit of the number of types of time sequence patterns present in the time sequence data at a rate higher than the minimum support level, based on the expected value, each of the time sequence patterns present in the time sequence data includes items, the number of which is the predefined sequence number;
in a case that the estimated upper limit exceeds an upper limit of the number of types of time sequence patterns processable by a computer, increase the predefined sequence number of items;
generate constraint condition for the increased sequence number of items by using at least one item input, by using at least one item selected based on the first frequency;
group the plurality of time sequence data into sub-groups of time sequence data, based on the constraint condition;
estimate an upper limit of the number of types of time sequence patterns based on the increased sequence number of items;
in a case that the estimated upper limit does not exceed the upper limit of the number of types of time sequence patterns processable by the computer, extract time sequence patterns for each of the sub-groups; and
in a case that the estimated upper limit is less than a lower limit of the number of types of time sequence patterns processable by the computer, reduce the minimum support level by a predefined amount and estimate an upper limit of the number of types of time sequence patterns based on the minimum support level reduced.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. Further, in claim 1, these limitations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a time sequence data memory”, “at least one processor” and “give the computer instructions”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, the above limitations in the context of these claims encompasses the user manually accumulating time sequence data, grouping said data in a certain way, and identifying patterns in the sub-groups based on rules and adjusting the rules as necessary. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
“or by adding at least one item to the constraint condition last-generated”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, cover mathematical correlations, and fall within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.

2A Prong Two - This judicial exception is not integrated into a practical application because:
Claims 1 and 7 recite additional elements “a time sequence data memory”, “at least one processor” and “give the computer instructions” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Accordingly, claims 1 and 7 are directed to an abstract idea.

2B - Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a time sequence data memory”, “at least one processor” and “give the computer instructions” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1 and 7 are not patent eligible.

Regarding dependent claims 2-4 and 8: 
Claims 2-4 and 8 recite elements/limitations which further elaborate on the details of integrating sub-groups and further and adjustment to the rules. These elements also fall within the “Mental Processes” grouping of abstract ideas. No additional elements/limitations to the judicial exception is identified. For these reasons, claims 2-4 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Publication No. 2008/0126347 A1), in view of Srinivasa (US Publication No. 2006/0106797 A1) and further in view of Mizuta, US 6,304,888 (hereinafter Mizuta).

For claim 1, Mori teaches a data pattern analysis optimizer comprising:
a time sequence data memory that stores a plurality of time sequence data including items in time order shown by attributes and attribute values (see [0122] sequential record is the record in which the attributes are aligned in order like the time sequential data, sequences are constructed by attributes); and
at least one processor configured to execute instructions to:
compute a first frequency of each item, the first frequency indicating the number of the time sequence data including a target item among the items to the total number of the plurality of time sequence data (see [0134]: number of repetitions k is set to 1; [0149]: five candidate record sets (length 1) are stored in the candidate record set storage; [0130]: frequent patterns are all patterns contained in the target data and having a support count equal to or larger than a minimum support count);
compute a second frequency at which each of time sequence patterns is present in the plurality of time sequence data, the second frequency of each of time sequence patterns being calculated by multiplying the first frequency of each time included in the corresponding time sequence pattern, the number of which is a predefined sequence number (see [0050] - [0053], where Formula (1) and Formula (2) represent multiplying the first frequency of each time included in the corresponding time sequence pattern, [0150]: In the second path (k=2), the candidate record set with a length 2 is generated from the candidate record set with a length 1; [0130]: frequent patterns are all patterns contained in the target data and having a support count equal to or larger than a minimum support count);
compute an expected value of the number of the time sequence patterns at the second frequency (see 0154: five candidate record sets out of the candidate record sets with a length 2 remain. These candidate record sets are stored in the candidate record set storage), 
wherein the minimum support level is a minimum rate of the item occurred in the plurality of time sequence data which is processable by a computer (see 0041: The “frequent patterns” are all patterns contained in the target data and having a support count equal to or larger than a minimum support count. The “pattern” is a combination of items contained in a certain transaction, i.e., a subset of the item set constituting a certain transaction. The “support count” is the number of transactions in which that pattern is contained. The “minimum support count” is the minimum support count that is decided to be “frequently appearing” in the target data);
estimate an upper limit of the number of types of time sequence patterns present in the time sequence data at a rate higher than the minimum support level, based on the expected value, each of the time sequence patterns present in the time sequence data includes items, the number of which is the predefined sequence number (see 0130: frequent patterns are all patterns contained in the target data and having a support count equal to or larger than a minimum support count; 0134: number of repetitions k);
increase the predefined sequence number of items; generate constraint condition for the increased sequence number of items by using at least one item input, by using at least one item selected based on the first frequency, or by adding at least one item to the constraint condition last-generated; group the plurality of time sequence data into sub-groups of time sequence data, based on the constraint condition; estimate an upper limit of the number of types of time sequence patterns based on the increased sequence number of items (see [0150]: k is increased to 2 in the second path, the candidate record set with length 2 is generated by combining other candidate record sets with length 1);
give the computer instructions to extract time sequence patterns for each of the sub-groups (see [0142] – [0143]: the frequent pattern generation unit extracts all subsets whose pattern length is longer than the minimum pattern length from the candidate sequential pattern corresponding to all remaining candidate records sets to be the frequent sequential pattern); and
reduce the minimum support level by a predefined amount and estimate an upper limit of the number of types of time sequence patterns based on the minimum support level reduced (see [0144]: minimum support count and minimum pattern length have to be set, minimum support count can be varied, “minimum support count is set to 3”; [0161]: “minimum support count is set to 4”).

Mori does not teach the first frequency indicating a percentage; in a case that the estimated upper limit exceeds an upper limit of the number of types of time sequence patterns processable by a computer; in a case that the estimated upper limit does not exceed the upper limit of the number of types of time sequence patterns processable by the computer; and in a case that the estimated upper limit is less than a lower limit of the number of types of time sequence patterns processable by the computer.
Srinivasa teaches the first frequency indicating a percentage of the number of the time sequence data including a target item among the items to the total number of the plurality of time sequence data (see [0069]: the number of samples is measure for each class, i.e., 10 or 5% (here either the count or the percentage can be used));
in a case that the estimated upper limit exceeds an upper limit of the number of types of time sequence patterns processable by a computer; in a case that the estimated upper limit does not exceed the upper limit of the number of types of time sequence patterns processable by the computer; and in a case that the estimated upper limit is less than a lower limit of the number of types of time sequence patterns processable by the computer (see [0068] – [0069]: use of a dynamic class allocation algorithm in learning of temporal patterns. The algorithm may automatically select the number of classes, based on, for example, criteria that a class must have at least a minimum number of samples. If the number of samples for any event class is less than the prescribed minimum number (too many classes), and enough classes remain, then the number of classes is reduced by one and the agglomerative clustering is applied again; Fig. 9: 906: Is C>2?).

It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the iterative grouping of time sequence data of Mori with the dynamic class allocation algorithm of Srinivasa, to avoid a highly uneven number of samples for the defined classes, which may result in poor learning of temporal patterns [Srinivasa: 0068], and Srinivasa may benefit by the use of Mori’s variable minimum support count [Mori: 0144, 0161] to achieve its goal of obtaining the desired number of classes [Srinivasa: 0059]

Mizuta teaches compute an expected value of the number of the time sequence patterns at the second frequency by calculating a summation of return values of a predetermined function for each of the time sequence patterns (see col. 2 lines 15-20, “The one-dimensional values are sorted into several groups, and the appearance frequency for each group is recorded. In addition, the sum of the integrand values corresponding to the current multi-dimensional random numbers is also recorded for each group”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mori and Srinivasa with the teachings of Mizuta to help determine characteristics of data sets (see col. 1 line 42 – col. 2 line 9, col. 2 line 58 – col. 3 line 9, col. 2 line 50 - col 3 line 21).


As per claim 2:
Mori in view of Srinivasa teaches the data pattern analysis optimizer according to claim 1, wherein: the processor is configured to execute the instructions to:  in a case that the estimated upper limit does not exceed the upper limit of the number of types of time sequence patterns processable by the computer [Srinivasa: 0068, 0069: use of a dynamic class allocation algorithm in learning of temporal patterns. The algorithm may automatically select the number of classes, based on, for example, criteria that a class must have at least a minimum number of samples. If the number of samples for any event class is less than the prescribed minimum number (too many classes)], give the computer instructions to extract time sequence patterns for each of the sub-groups and the minimum support level [Mori: [0142, 0143: the frequent pattern generation unit extracts all subsets whose pattern length is longer than the minimum pattern length from the candidate sequential pattern corresponding to all remaining candidate records sets to be the frequent sequential pattern; 0144: minimum support count and minimum pattern length have to be set].

As per claim 3:
Mori in view of Srinivasa teaches the data pattern analysis optimizer according to claim 1, wherein: the processor is configured to execute the instructions to: in a case that the estimated upper limit is less than the lower limit of the number of types of time sequence patterns processable by the computer, compute a rate of the estimated upper limit to the lower limit of the number of types of time sequence patterns processable by the computer; compare the currently computed rate with the last computed rate based on the last minimum support level to find a difference of the rate from the last computed rate; in a case that the difference exceeds a predefined level, reduce the minimum support level by a predefined amount, and estimate an upper limit of the number of types of time sequence patterns based on the minimum support level reduced; and  in a case that the difference is within the predetermined level, integrate two or more sub-groups included in the sub-groups of the time sequence data, and estimate an upper limit of the number of types of time sequence patterns based on the time sequence data included in the two or more sub-groups integrated [Mori: 0122, 0130, 0134, 0142, 0143, 0149, 0150, 0154, 0165; Srinivasa: 0068, 0069].  

As per claim 4:
Mori in view of Srinivasa teaches the data pattern analysis optimizer according to claim 1, further comprising: the processor is configured to execute the instructions to:  in a case that the estimated upper limit is less than a lower limit of the number of types of time sequence patterns processable by the computer, integrate a portion of sub-groups of the time sequence data, and estimate an upper limit of the number of types of time sequence patterns based on the time sequence data included in the two or more sub-groups integrated [Mori: 0122, 0130, 0134, 0142, 0143, 0149, 0150, 0154, 0165; Srinivasa: 0068, 0069].

As per claim 7:
Mori teaches a method of data pattern analysis optimization processing comprising:
storing a plurality of time sequence data including items in time order shown by attributes and attribute values [0122: sequential record is the record in which the attributes are aligned in order like the time sequential data, sequences are constructed by attributes];
computing a first frequency of each item, the first frequency indicating the number of the time sequence data including a target item among the items to the total number of the plurality of time sequence data [0134: number of repetitions k is set to 1; 0149: five candidate record sets (length 1) are stored in the candidate record set storage; 0130: frequent patterns are all patterns contained in the target data and having a support count equal to or larger than a minimum support count];
computing a second frequency at which each of time sequence patterns is present in the plurality of time sequence data, the second frequency of each of time sequence patterns being calculated by multiplying the first frequency of each time included in the corresponding time sequence pattern, the number of which is predefined sequence number [see [0050] - [0053], where Formula (1) and Formula (2) represent multiplying the first frequency of each time included in the corresponding time sequence pattern, [0150]: In the second path (k=2), the candidate record set with a length 2 is generated from the candidate record set with a length 1; [0130]: frequent patterns are all patterns contained in the target data and having a support count equal to or larger than a minimum support count];  
computing an expected value of the number of the time sequence patterns at the second frequency [0154: five candidate record sets out of the candidate record sets with a length 2 remain. These candidate record sets are stored in the candidate record set storage], wherein the minimum support level is a minimum rate of the item occurred in the plurality of time sequence data which is processable by a computer [0041: The “frequent patterns” are all patterns contained in the target data and having a support count equal to or larger than a minimum support count. The “pattern” is a combination of items contained in a certain transaction, i.e., a subset of the item set constituting a certain transaction. The “support count” is the number of transactions in which that pattern is contained. The “minimum support count” is the minimum support count that is decided to be “frequently appearing” in the target data];
estimating an upper limit of the number of types of time sequence patterns present in the time sequence data at a rate higher than the minimum support level, based on the expected value, each of the time sequence patterns present in the time sequence data includes items, the number of which is the predefined sequence number [0130: frequent patterns are all patterns contained in the target data and having a support count equal to or larger than a minimum support count; 0134: number of repetitions k];
increasing the predefined sequence number of items; generating constraint condition for the increased sequence number of items by using at least one item input, by using at least one item selected based on the first frequency, or by adding at least one item to the constraint condition last-generated; grouping the plurality of time sequence data into sub-groups of time sequence data, based on the constraint condition; estimating an upper limit of the number of types of time sequence patterns based on the increased sequence number of items [0150: k is increased to 2 in the second path, the candidate record set with length 2 is generated by combining other candidate record sets with length 1];
giving the computer instructions to extract time sequence patterns for each of the sub-groups [0142, 0143: the frequent pattern generation unit extracts all subsets whose pattern length is longer than the minimum pattern length from the candidate sequential pattern corresponding to all remaining candidate records sets to be the frequent sequential pattern]; and
reduce the minimum support level by a predefined amount and estimate an upper limit of the number of types of time sequence patterns based on the minimum support level reduced [0144: minimum support count and minimum pattern length have to be set, minimum support count can be varied, “minimum support count is set to 3”; 0161: “minimum support count is set to 4”].

Mori does not teach the first frequency indicating a percentage; in a case that the estimated upper limit exceeds an upper limit of the number of types of time sequence patterns processable by a computer; in a case that the estimated upper limit does not exceed the upper limit of the number of types of time sequence patterns processable by the computer; and in a case that the estimated upper limit is less than a lower limit of the number of types of time sequence patterns processable by the computer.
Srinivasa teaches the first frequency indicating a percentage of the number of the time sequence data including a target item among the items to the total number of the plurality of time sequence data [0069: the number of samples is measure for each class, i.e., 10 or 5% (here either the count or the percentage can be used)];
in a case that the estimated upper limit exceeds an upper limit of the number of types of time sequence patterns processable by a computer; in a case that the estimated upper limit does not exceed the upper limit of the number of types of time sequence patterns processable by the computer; and in a case that the estimated upper limit is less than a lower limit of the number of types of time sequence patterns processable by the computer [0068, 0069: use of a dynamic class allocation algorithm in learning of temporal patterns. The algorithm may automatically select the number of classes, based on, for example, criteria that a class must have at least a minimum number of samples. If the number of samples for any event class is less than the prescribed minimum number (too many classes), and enough classes remain, then the number of classes is reduced by one and the agglomerative clustering is applied again; Fig. 9: 906: Is C>2?].
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the iterative grouping of time sequence data of Mori with the dynamic class allocation algorithm of Srinivasa, to avoid a highly uneven number of samples for the defined classes, which may result in poor learning of temporal patterns [Srinivasa: 0068], and Srinivasa may benefit by the use of Mori’s variable minimum support count [Mori: 0144, 0161] to achieve its goal of obtaining the desired number of classes [Srinivasa: 0059].
	
Mizuta teaches compute an expected value of the number of the time sequence patterns at the second frequency by calculating a summation of return values of a predetermined function for each of the time sequence patterns (see col. 2 lines 15-20, “The one-dimensional values are sorted into several groups, and the appearance frequency for each group is recorded. In addition, the sum of the integrand values corresponding to the current multi-dimensional random numbers is also recorded for each group”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mori and Srinivasa with the teachings of Mizuta to help determine characteristics of data sets (see col. 1 line 42 – col. 2 line 9, col. 2 line 58 – col. 3 line 9, col. 2 line 50 - col 3 line 21).

As per claim 8, The combination teaches “wherein the function returns a value of 1 when the second frequency is equal to or higher than the minimum support level, and the function returns a value of zero when the second frequency is less than the minimum support level” (see Mori, 0154: five candidate record sets out of the candidate record sets with a length 2 remain. These candidate record sets are stored in the candidate record set storage; Mizuta, col. 2 lines 15-20)


Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169